Citation Nr: 0425301	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-17 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
left knee disability, claimed as secondary to the service-
connected right knee disability.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
February 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO increased the rating from 10 to 20 percent for 
the service-connected lumbosacral strain; and found that new 
and material evidence had not been submitted sufficient to 
reopen the claim of service connection for a left knee 
disability, claimed as secondary to the service-connected 
right knee disability.

With regard to the issue of service connection for a left 
knee disability, claimed as secondary to the service-
connected right knee disability, it is apparent that the RO 
must have reopened the veteran's previously denied claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board must still 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).

The veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in April 2004.  A transcript of his testimony 
has been associated with the claims file.  At the video 
conference hearing, the veteran and his representative 
asserted that the veteran had a left knee disability that 
was, at least in part, due to the service-connected back 
disability.  As this issue has not yet been addressed by the 
RO, it is referred to the RO for appropriate development and 
adjudicative action.  

In addition, the Board notes that the veteran most recent 
claim for entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU) was received at the RO in July 
2000, and the RO has not yet prepared a rating decision with 
respect to that issue.  As such, the Board refers the issue 
of entitlement to a TDIU to the RO for appropriate 
adjudicative action.  

The appeal as to the issue of entitlement to a rating in 
excess of 20 percent for the service-connected lumbosacral 
strain is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disability, claimed as secondary to the service-
connected right knee disability when it issued an unappealed 
rating decision in December 1995; and the RO denied the 
veteran's request to reopen the claim of service connection 
for a left knee disability, claimed as secondary to the 
service-connected right knee disability when it issued an 
unappealed rating decision in August 1998.

2.  Evidence submitted since the August 1998 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a left knee disability, 
claimed as secondary to the service-connected right knee 
disability, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has submitted no competent evidence to show 
that he currently has a left knee disability that had its 
clinical onset in service or was caused or aggravated by 
service-connected right knee disability.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
August 1998 RO decision to reopen the claim of service 
connection for left knee disability claimed as secondary to 
the service-connected right knee disability.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2001).  

2.  The veteran is not shown to have a left knee disability 
due to disease or injury that was incurred in or aggravated 
by service; nor which is proximately due to or the result of 
the service-connected right knee disability.  38 U.S.C.A. §§ 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the United States Court 
of Appeals for Veterans Claims (Court) has held expressly 
that the revised notice provisions enacted by section 3 of 
the VCAA and found at 38 U.S.C.A. § 5103(a) (West 2002) apply 
to cases pending before VA at the time of the VCAA's 
enactment.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In this case, in a letter dated in August 2001, the RO 
notified the veteran of the VCAA and indicated that the 
veteran should tell the RO about any additional information 
or evidence, VA or non VA that he wanted the RO to obtain.  
In addition, the veteran was requested to complete and return 
release authorization forms so that VA could request any 
identified medical records from his private physicians.  The 
veteran was also notified that he should identify all VA 
facilities wherein he received treatment, including dates of 
treatment in order for the RO to obtain any such records.  To 
substantiate his claim to reopen, and then to substantiate a 
claim of secondary service connection for a left knee 
disability, the evidence must show that he had a disability 
that was incurred in service, or incurred as a result of or 
aggravated by a service-connected right knee disability.  The 
RO notified the veteran in the August 1998 and December 1998 
rating decisions, the June 1999 Statement of the Case (SOC), 
and the February 2000, July 2000 and January 2004 
Supplemental Statements of the Case (SSOC's), of what 
evidence was necessary to substantiate the veteran's claim to 
reopen, and then for service connection.  For example, the 
July 2000 SSOC listed the criteria necessary to obtain 
service connection on a secondary, or proximate, basis.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in May 2000, September 2001 and January 2002.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim of entitlement to reopen the issue of 
service connection for a left knee disability claimed as due 
to the service-connected right  knee disability was initially 
denied prior to the enactment of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the August 2001 letter, the RO asked the veteran to 
identify any additional information or evidence that he 
thought would support his claim, to identify evidence he 
wanted VA to try to get and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

II.  New and Material Evidence

Once again, the Board notes that it is apparent that the RO 
must have reopened the veteran's previously denied claim.  
However, the Court has made it clear that even if an RO makes 
an initial determination to reopen a claim, the Board must 
still review the RO's preliminary decision in that regard.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  As such, the 
issue on appeal is that of whether new and material evidence 
has been submitted sufficient to reopen a claim of service 
connection for a left knee disability claimed as secondary to 
the service-connected right knee disability.

The veteran had active service from September 1956 to 
February 1957.  Following his discharge from service, the 
veteran filed a claim for service connection for a right knee 
disability.  In an April 1958 rating decision, service 
connection was granted for a right knee meniscectomy.

In June 1995, the veteran filed a claim for service 
connection for a left knee disability, claimed as secondary 
to the service-connected right knee disability.  In a 
December 1995 rating decision, the RO denied entitlement to 
service connection for a left knee disability claimed as 
secondary to the service-connected right knee disability 
based on a finding that there was no objective evidence of a 
left knee disability.  The veteran was provided notice of his 
procedural and appellate rights; however he did not perfect 
his appeal.  The RO's December 1995 decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2003).

Thereafter, in August 1998, the RO denied the veteran's 
attempt to reopen his claim of service connection for a left 
knee disability claimed as secondary to the service-connected 
right knee disorder.

In December 1998, the RO again denied the veteran's attempt 
to reopen his claim of service connection for a left knee 
disability claimed as secondary to the service-connected 
right knee disability.  The veteran timely appealed that 
determination.  

During the pendency of the appeal, the veteran was afforded 
various VA examinations for joints.  At examinations in May 
2000 and September 2001, the examiners noted internal 
derangement of the left knee.  

Then, in a January 2002 VA examination, the examiner 
indicated that the veteran had early osteophyte formation of 
the patellar femoral compartment of the left knee.

Finally, in January 2004, the RO issued a Supplemental 
Statement of the Case which reopened the issue of service 
connection for a left knee disability, claimed as secondary 
to the service-connected right knee disorder.  However, the 
RO determined that the new and material evidence did not 
warrant a grant of service connection and denied the 
veteran's claim on the merits.  

At a video conference before the undersigned Veterans Law 
Judge in April 2004, the veteran testified that one of his VA 
physicians told him that she thought that his left knee 
disability was caused or aggravated by the right knee 
disability.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the December 
1998 RO decision.

In this case, the evidence added to the record since the RO's 
December 1998 rating decision consists of the veteran's April 
2004 video hearing testimony as well as VA examination 
reports from 2000, 2001 and 2002 containing a medical 
diagnosis of a left knee disability and a possible link to 
the service-connected right knee disability.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the December 1998 decision.  
Furthermore, the evidence is material as to question of 
service connection.  Thus, this evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).

Thus, in sum, the veteran contends that he has submitted new 
and material evidence to reopen his claim for service 
connection for a low back disorder, and that this evidence is 
sufficient to establish service connection.  After a review 
of the evidence, the Board finds that the evidence is new and 
material and the claim is granted to that extent.  However, 
after considering all the evidence of record, the Board finds 
that the claim must be denied on the merits, as noted herein 
below.  


III.  Service Connection

The veteran essentially contends that he has a current left 
knee disability that is proximately due to the service-
connected right knee disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1131, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A careful review of the veteran's service medical records was 
negative for any findings, complaints or treatment for a left 
knee disability.  

As noted herein above, the veteran's original claim of 
service connection for a left knee disability, in June 1995, 
was denied based on a finding of no current left knee 
disability.  

In August 1998 and in December 1998, the RO denied the 
veteran's claims to reopen the issue of service connection 
for a left knee disability claimed as due to the service-
connected right knee disability.  

During the pendency of the appeal, the veteran was afforded 
various VA examinations for joints.  At examinations in May 
2000 and September 2001, the examiners noted internal 
derangement of the left knee.  VA examination in September 
2001 noted that x-rays of the left knee were normal.  No 
opinions were offered regarding the possible etiology of the 
internal derangement of the left knee.  

The veteran was afforded another VA examination in January 
2002.  The veteran complained of pain in his left knee for 
the past ten years.  The veteran reported occasional flare-
ups and swelling, but not as severe as the right side.  The 
veteran reported that he puts more weight on the left knee 
because of the right knee disability.  He did not wear a 
brace on the left knee.  Examination of the left knee  showed 
extension of 0 and flexion of about 90.  Strength was 4/5. 
There was no tenderness on palpation of the left knee.  
Menisci ligaments appeared intact.  The veteran was unable to 
squat and was noted to walk with more weight-bearing on the 
left side.  The examiner noted internal derangement of the 
left knee and opined that it could be secondary to years of 
favoring his right side on weight and weight-bearing on his 
left knee.  X-rays were ordered.  

In a January 2002 addendum to the January 2002 VA examination 
report, the examiner noted that x-rays of the left knee 
showed that joint spaces were still very well maintained.  
Also noted was an early osteophyte formation of the patellar 
femoral compartment of the left knee.  There was no joint 
effusion or acute injury of the left knee.

Finally, the veteran was afforded another VA examination in 
August 2003.  Examination of the left knee showed no 
tenderness, swelling or instability.  He was able to flex to 
90 degrees and extend to 0 degrees.  

The examiner noted chronic left knee pain which was probable 
degenerative joint disease.  The examiner opined that it was 
not at least as likely as not that the left knee condition 
was related to the right knee condition.  The examiner noted 
that the evidence of having severe degenerative joint disease 
indicated that the veteran would have degenerative joint 
disease in other joints as he got older.

The Board finds that this evidence tends to weight against 
the veteran's assertion of a medical nexus between the left 
knee disability and the service-connected right knee 
disability, as it suggests that his left knee pain is related 
to degenerative joint disease, rather than as secondary to 
over use of the left knee.  Further, the Board places 
significant probative value on the reported absence of a left 
knee diagnosis until the recent finding of degenerative joint 
disease.

In this case, the Board finds that none of the VA examination 
reports have attributed the veteran's current left knee 
disability to disease or injury in service; or to the 
service-connected right knee disability, despite his 
contentions to the contrary.  The Board notes that the 
examiner in January 2002 noted that the internal derangement 
of the left knee "could be secondary to years of favoring 
his right side on weight and weight-bearing on his left 
knee."  However, that examiner did not indicate that it was 
as least as likely as not that left knee internal derangement 
was due to the service-connected right knee disability.  

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).

To the extent that the veteran contends that he has a left 
knee disorder as a result of the service-connected right knee 
disability, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a left knee 
disability, as due to the service-connected right knee 
disability, and his claim is therefore denied.

ORDER

The claim of entitlement to service connection for a left 
knee disability, claimed as secondary to the service-
connected right knee disability is reopened and, to this 
extent only, the appeal is granted.  

Service connection for a left knee disability is denied.  


REMAND

At the outset, the Board once again notes that the statutes 
governing assistance to claimants and the benefit of the 
doubt were amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

At his video conference hearing in April 2004, the veteran 
testified that sometimes his back pain radiates down his legs 
and makes his toes tingle.  Also, the veteran testified that 
he has trouble sleeping at night because of the back pain, 
and that he fell on occasion because his left leg/foot 
"plops down."  

Accordingly, the case is REMANDED by the Board to the VBA AMC 
for the following action:

1.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature, extent 
and severity of the service-connected 
lumbosacral strain.   All indicated tests 
should be conducted.   The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the requested 
study.  The examiner should also be asked 
to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

2.  Following completion of the 
development requested hereinabove, the 
VBA AMC must undertake to review and 
readjudicate the issue of an increased 
rating for the service-connected 
lumbosacral strain, considering all 
applicable laws and regulations, 
including both the old and the new 
criteria governing disabilities of the 
spine.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



